Citation Nr: 0004522	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  94-40 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hyperthyroidism with secondary anemia.

2.  Entitlement to a compensable evaluation for a pericardial 
cyst.

3.  Entitlement to a compensable evaluation for allergic 
rhinosinusitis.

4.  Entitlement to service connection for a hiatal hernia.

5.  Entitlement to service connection for a chronic pulmonary 
disorder, claimed as breathing problems.

6.  Entitlement to service connection for an adjustment 
disorder.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for costochondritis, 
claimed as chest pain.

9.  Entitlement to service connection for bilateral 
cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claims on appeal.

Due to changes in the cardiovascular and respiratory 
regulations during the pendency of this appeal, the issues of 
higher ratings for pericardial cyst and for allergic 
rhinosinusitis will be discussed only in the REMAND section 
of this Board decision, the remaining issues will be 
discussed below.


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  The veteran's thyroid disability is currently manifested 
by subjective complaints of nervousness and irritability, and 
continuous medication is required for control.

3.  There is no current objective clinical evidence of 
cardiac symptoms, tremors, fatigability, constipation, or 
mental sluggishness.

4.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a gastrointestinal 
disorder.

5.  The medical evidence does not relate the veteran's hiatal 
hernia with any event or occurrence on active duty service.

6.  The veteran has not submitted evidence of a medical nexus 
between military service and the currently-diagnosed hiatal 
hernia.

7.  A chronic pulmonary disorder, claimed as breathing 
problems, is not currently shown based on the medical 
evidence submitted for the record.

8.  The veteran is currently diagnosed with an adjustment 
disorder.

9.  The examiner based the diagnosis of an adjustment 
disorder on statements by the veteran that he had been 
nervous since service separation.

10.  Hypertension is not currently shown based on the medical 
evidence submitted for the record.

11.  Service medical records reflect treatment for and a 
diagnosis of costochondritis.

12.  The veteran has post-service evidence of 
"questionable" costochondritis.

13.  Bilateral cataracts is not currently shown based on the 
medical evidence submitted for the record.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hyperthyroidism with secondary anemia are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.119, Diagnostic Codes (DCs) 7900, 
7903 (1996), (1999).

2.  The claim for entitlement to service connection for a 
hiatal hernia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

3.  The claim for entitlement to service connection for a 
chronic pulmonary disorder, claimed as breathing problems, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 
1999); 38 C.F.R. § 3.303 (1999).

4.  The claim of entitlement to service connection for an 
adjustment disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

5.  The claim for entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

6.  The claim of entitlement to service connection for 
costochondritis is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

7.  The claim for entitlement to service connection for 
bilateral cataracts is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for a higher disability evaluation 
for hyperthyroidism, the Board notes that disability rating 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999). 

With respect to the claims for service connection, the Board 
observes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1999).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).  That is to say, service 
connection for arteriosclerosis, cardiovascular disease, and 
psychoses, among others, may be established based on a legal 
"presumption" by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  For a 
service-connected claim to be well-grounded, there must be a 
medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. at 506.

I.  Entitlement to an Evaluation in Excess of 10 Percent for 
Hyperthyroidism With Secondary Anemia

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has incurred an increase in his 
service-connected disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

In addition to the above regulations, the Board notes that 
the RO granted entitlement to service connection for 
hyperthyroidism by rating decision dated in May 1992 and a 10 
percent evaluation was assigned.  The veteran disagreed with 
the rating by correspondence dated in June 1992 and a 
statement of the case was issued with the claim characterized 
as entitlement to an increased rating.  A timely substantive 
appeal followed.  In view of the recent guidance, the issue 
before the Board is taken to include whether there is any 
basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the statement 
of the case and the subsequent supplemental statements of the 
case have indicated that all pertinent evidence has been 
considered, and the RO has determined that a 10 percent 
rating is to be assigned for the entire period at issue, the 
Board can proceed with its review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, during the pendency of the appeal, the rating 
criteria for the endocrine system was revised in June 1996.  
However, as the schedular ratings applicable to 
hyperthyroidism (DC 7900) did not change as a result of these 
revisions, the Board finds that no prejudice will result to 
the veteran by way of appellate review of the claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
VAOPGCPREC 16-92 (July 24, 1992).  Moreover, the Board finds 
no substantive differences between the amended provisions of 
the current Rating Schedule and the prior version with 
respect to the ratings assigned to the veteran's hyperthyroid 
disability, the provisions in effect will be applied to the 
relevant time periods.  

The RO has rated the veteran's hyperthyroidism under DC 7900.  
The Board will also consider DC 7903 for hypothyroidism.   
Under DC 7900, a 10 percent evaluation is warranted for 
tachycardia, which may be intermittent, and tremor, or; when 
continuous medication is required for control.  With symptoms 
of tachycardia, tremor, and increased pulse pressure or blood 
pressure, a 30 percent evaluation may be assigned.  A 60 
percent evaluation would be warranted with emotional 
instability, tachycardia, fatigability, and increased pulse 
pressure or blood pressure.  Finally, a 100 percent 
evaluation may be assigned with thyroid enlargement, 
tachycardia (more than 100 beats per minute), eye 
involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  38 C.F.R. § 4.119, DC 7900 
(1996), (1999).

Under DC 7903 (both old and new regulations), a 10 percent 
evaluation may be assigned with symptoms of fatigability or 
when continuous medication is required for control.  With 
fatigability, constipation, and mental sluggishness, a 30 
percent evaluation is warranted.  A 60 percent rating may be 
assigned with muscular weakness, mental disturbance, and 
weight gain.  Finally, a 100 percent evaluation may be 
warranted with cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  38 C.F.R. § 4.119, DC 
7903 (1996), (1999).

Shortly after service separation, the veteran sought 
treatment for a right thyroid nodule and a goiter.  He was 
diagnosed with hypothyroidism and underwent a thyroid scan, 
which showed a severely dysfunctional thyroid gland, and he 
was placed on medication.  A December 1991 VA examination 
report noted a history of hypothyroidism.  There was no 
indication that the veteran complained of tachycardia, 
tremors, fatigability, constipation, or mental sluggishness 
at that time.  His pulse was 70 and blood pressure 110/70.  
In December 1991 VA pulmonary and cardiac examinations, he 
was noted to be alert and cooperative.  

In a February 1992 progress note, the veteran's thyroid 
function tests were noted to be within normal limits and his 
blood pressure and pulse were 110/80 and 72, respectively.  
The clinical assessment was euthyroid.  In May 1992, there 
was no thyroid enlargement and his pulse was 80 with a blood 
pressure of 90/70.  In an October 1993 annual physical, he 
was noted to be doing better.  His blood pressure was 110/80, 
and the thyroid was not palpable.  The clinical assessment 
was hypothyroidism, controlled.  Similarly, a March 1995 
outpatient treatment record notes that the veteran was alert 
and his hypothyroidism was under control with medication.  
His blood pressure at that time was 100/80 with his pulse at 
82.  

In an August 1996 VA hypothyroidism examination report, the 
veteran related that he continued to be treated for 
hypothyroidism with medication, depending on the degree of 
nervousness or irritability and the results of the thyroid 
function tests.  It was noted that he was euthyroid.  
Physical examination revealed no proptosis, no xanthelasma, 
no palpable thyroid, and no fatigability.  He reported 
anxiety and occasional irritability but had no palpitations 
or gastrointestinal problems.  The final diagnosis was 
hyperthyroidism, now euthyroid.  Parenthetically, the Board 
notes that the veteran was originally rated for 
hypothyroidism, rather than hyperthyroidism.  However, it 
appears that the RO has considered the rating criteria for 
both.  More recent clinical records show on-going treatment 
for hypothyroidism with medication.  

Based on the above evidence, the Board finds that a no 
greater than 10 percent evaluation is warranted for the 
veteran's thyroid disability.  First, the veteran's has no 
objective evidence of tachycardia, tremors, or an increase in 
blood pressure.  Specifically, his blood pressure has 
generally been reported in the 90-110/70-80 range, and his 
heart rate is noted to be most generally between 70-80.  
Therefore, there is no basis for an increased rating under DC 
7900 (hyperthyroidism).  Further, he has had no significant 
complaints of fatigability, mental sluggishness, 
constipation, or other similar complaints.  Thus, a higher 
rating would not be warranted under DC 7903 (hypothyroidism).  
The Board notes, nonetheless, that the veteran continues to 
take regular medication for his thyroid disability, which 
warrants the currently-assigned 10 percent rating under 
either diagnostic code.   However, absent signs of any 
objective findings of positive and more than mild symptoms, a 
higher rating is not assignable under either the old or new 
criteria.

II.  Entitlement to Service Connection for a Hiatal Hernia

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a chronic 
gastrointestinal disorder or hiatal hernia.  The April 1991 
redeployment examination report demonstrates a normal 
clinical evaluation of the veteran's abdomen and viscera.  In 
addition, there is no indication of any inservice history of 
gastrointestinal symptomatology.

Post service medical records reveal that the veteran reported 
difficulty swallowing and the sensation of a mass upon 
swallowing during a December 1991 VA examination; however, 
physical examination of the digestive system showed that the 
abdomen was soft with positive bowel sounds, and no masses, 
tenderness, or visceromegaly were noted.  The final diagnoses 
included dysphagia, cause undetermined.  A subsequent barium 
swallow showed a small sliding-type hiatal hernia without 
reflux.  No other motility disorders or other abnormalities 
of the esophagus were seen.

Based on the above evidence, the Board finds that there is no 
competent medical opinion on file or presented to the effect 
that the veteran's hiatal hernia is related to service.  
First, there is no evidence of a hiatal hernia or similar 
symptomatology shown in service.  In addition, the Board 
notes that although the veteran's hiatal hernia was 
identified within one year of service separation, a hiatal 
hernia disorder is not entitled to a one year presumption.  
Finally, there is no medical evidence of a connection between 
the veteran's hiatal hernia and military service.  Thus, the 
medical evidence of record fails to establish a medical nexus 
between active duty service and the veteran's current 
complaints, and the claim must be denied as not well 
grounded.  

III.  Entitlement to Service Connection for a Chronic 
Pulmonary Disorder, Claimed as Breathing Problems

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a chronic 
pulmonary disorder.  A December 1990 chest X-ray showed a 
soft tissue density around the heart but the lungs were 
clear.  Similarly, a January 1991 chest X-ray showed poor 
inspiratory effort but was otherwise unchanged from the 
earlier X-ray.  He also sought treatment for pneumonia.  In 
April 1991, the veteran was treated for an upper respiratory 
infection with bronchitis which appeared to have resolved 
without complications.  The April 1991 redeployment 
examination report demonstrates a normal clinical evaluation 
of the veteran's lungs and chest.  

In August 1991, the veteran sought treatment for an eight 
month history of chest pain and non-productive cough.  His 
lungs were clear and there was no diagnosis made with respect 
to the pulmonary system.  In a December 1991 VA pulmonary 
examination report, he complained of recurrent episodes of 
cough without sputum production since he returned from the 
Persian Gulf.  He denied shortness of breath, hemoptysis, 
nasal congestion, sore throat, or history of coughing.  Lungs 
were clear and well-expanded.  The final diagnosis was 
recurrent coughing episodes, cause undetermined.  The 
examiner also noted that there was no specific pulmonary 
pathology found by physical examination.  In an October 1993 
annual physical, his lungs were reported as clear and there 
were no specific respiratory complaints noted.  Additional 
outpatient treatment records show no treatment for or 
diagnosis of a chronic pulmonary disorder.

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that he has a pulmonary 
disorder, are not supported by the record.  In particular, 
the Board must point out that the post-service medical 
evidence does not indicate that the veteran has been 
diagnosed with a current pulmonary disability.  While he has 
asserted that his breathing difficulties are apparently due 
to in-service treatment for pneumonia, it must be emphasized 
that the medical evidence of record does not show that any 
chronic residuals of an in-service pulmonary disorder are 
exhibited at this time.

Specifically, service medical records show that the veteran 
was treated in service for pneumonia.  The pneumonia, 
however, appeared to resolve as there was no further 
notations made in the service medical records.  His service 
redeployment examination in April 1991 showed no respiratory 
disorder.  An absence of a chronic pulmonary disorder is 
further reflected in the post-service medical treatment 
notes.  Of note, in a December 1991 VA examination report, 
the examiner reflected that there was no evidence of 
pulmonary pathology found.  Similarly, an October 1993 
physical reflected that no pulmonary disorders were present.  

Despite the veteran's assertions to the contrary, the 
objective medical evidence of record does not show that a 
chronic pulmonary disorder is exhibited at this time.  Since, 
as previously discussed, service connection cannot be granted 
for a disability that is not currently manifested, the Board 
must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that service connection for a pulmonary disorder 
could be granted.  The Board accordingly finds that his claim 
for service connection is not well grounded and is therefore 
denied.

IV.  Entitlement to Service Connection for an Adjustment 
Disorder

The Veteran's Claims Court recently issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  See Morton v. West, 12 Vet. App. 477 
(1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  As 
noted above, in order for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom., 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  A condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a psychiatric 
disorder.  The April 1991 redeployment examination report 
demonstrates a normal psychiatric evaluation.  Post service 
medical evidence reveals that the veteran's psychiatric 
evaluation showed no deficits in a December 1991 VA 
examination report.  However, a follow-up VA psychiatric 
examination report noted that the veteran complained of 
nervousness and restlessness since returning from the Persian 
Gulf.  After a mental status examination, the Axis I 
diagnosis was adjustment disorder.  

In this instance, despite the lack of psychiatric 
symptomatology in the service medical records, the Board 
finds that the veteran's claim for an acquired psychiatric 
disorder is well-grounded on the basis that the veteran's 
diagnosis of an adjustment disorder was based on his reported 
history of nervousness and restlessness since service 
separation.  Moreover, the veteran was discharged from 
service in August 1991, and the diagnosis was made within six 
months of separation.  Thus, the Board concludes that the 
veteran's reported history of a psychiatric disorder since 
service separation is sufficient to well ground the claim.  
Accordingly, the claim of entitlement to service connection 
for an acquired psychiatric disorder is well grounded.  To 
this extent only, the appeal is granted.  However, as 
discussed in the Remand section below, further development is 
needed for full adjudication of this claim.

V.  Entitlement to Service Connection for Hypertension

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of hypertension.  The 
April 1991 redeployment examination report demonstrates a 
normal clinical evaluation of the veteran's heart.  In 
addition, post service medical evidence is negative for 
diagnosis of or treatment for hypertension.  Significantly, 
outpatient treatment records reveal no diagnosis of 
hypertension mentioned in the claims file.

In an August 1996 VA arteries and vein examination report, 
the veteran related a history of chest discomfort during 
service and an ultimate diagnosis of pericardial cyst was 
reported.  He claimed that his blood pressure was elevated at 
times but was on no antihypertensive medications.  At the 
time of the examination, his blood pressure was 140/80.  
Physical examination revealed normal pulsations, normal skin 
appearance, normal ventricular skin condition, and no history 
of paresthesia or cardiac involvement.  The examiner 
concluded that there was no significant heart disease noted 
on the examination.  

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that he has 
hypertension, are not supported by the record.  Specifically, 
there is no in-service evidence of hypertension and post-
service medical evidence is negative for treatment for or 
diagnosis of hypertension.  Thus, the objective medical 
evidence of record does not show that hypertension is 
exhibited at this time.  Since, as previously discussed, 
service connection cannot be granted for a disability that is 
not currently manifested, the Board must find that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that service 
connection for hypertension could be granted and the claim 
for service connection is not well grounded and is therefore 
denied.


VI.  Entitlement to Service Connection for Costochondritis, 
Claimed as Chest Pain

A review of the veteran's service medical records reveals 
that the veteran sought treatment in December 1990 for chest 
pain and dizziness after running.  The clinical assessment 
was anemia and pulmonary and cardiology evaluations were 
recommended.  A clinical treatment note dated in December 
1990 indicated a clinical assessment of costochondritis and 
Motrin was prescribed.  The April 1991 redeployment 
examination report showed evidence of costochondritis pain 
reproducible by palpation.  In August 1991, he was examined 
for chest pain on exertion with palpitations.  He described 
it as sternal pain worse with deep inspiration brought on by 
physical exertion.  The final diagnosis was costochondritis.  

Shortly after service separation, the veteran sought 
treatment for chest pain and shortness of breath.  Physical 
examination showed that the chest was tender and he was 
diagnosed with "questionable" costochondritis.  In a 
December 1991 VA examination report, the veteran related a 
history of recurrent episodes of stabbing-like chest pain 
without radiation or associated symptoms, relieved with 
Valium and relaxation.  A follow-up VA cardiology examination 
related that the veteran experienced recurrent episodes of 
chest pain beginning after his return from the Persian Gulf.  

In this instance, the Board finds that the post-service 
medical diagnosis of "questionable" costochondritis is 
sufficient to well-grounded the veteran's claim.  
Accordingly, the claim of entitlement to service connection 
for costochondritis is well grounded and the appeal is 
granted to this extent.  However, as discussed in the Remand 
section below, further development is needed for full 
adjudication of this claim.

VII.  Entitlement to Service Connection for Bilateral 
Cataracts

As an initial matter, the Board finds that the claim for 
service connection for bilateral cataracts is ripe for 
appellate review.  Specifically, under the appropriate 
regulations, an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely Substantive Appeal.  38 C.F.R. 
§ 20.200 (1999).  A Substantive Appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  If a Statement of the Case addresses 
several issues, the appeal must either indicate that it is 
being perfected as to all issues or must specifically 
identify the issues appealed.  38 C.F.R. § 20.202 (1999).  
Additionally, a veteran may request an extension of the 60-
day period for filing a Substantive Appeal for good cause.  
The request for such an extension should be in writing and 
must be made prior to the expiration of the time limit for 
filing the Substantive Appeal. 38 C.F.R. §§ 20.202, 20.303 
(1999).

In this case, the RO denied entitlement to service connection 
by rating decision dated in August 1995.  The notice of 
disagreement was filed in October 1995.  The RO issued a 
Statement of the Case in December 1995.  Accordingly, the 
veteran had sixty days from the mailing of the Statement of 
the Case or the remainder of the one year period from the 
mailing of the rating decision, which ever was later, in 
which to file a Substantive Appeal.  38 C.F.R. § 20.302 
(1999).  Based on the evidence in the record, the Board finds 
that the Statement of Accredited Representative (VAF 646) 
signed in May 1996 with respect to the claim for a bilateral 
cataracts disorder was sufficient evidence of the veteran's 
intent to disagree and constituted a valid substantive 
appeal.  

Turning now to the merits of the veteran's claim, a review of 
the veteran's service medical records reveals that the 
veteran sought treatment in April 1991 for blurred vision in 
connection with a cough and cold.  The clinical assessment 
was presbyopia and bilateral dry eye syndrome.  The April 
1991 redeployment examination report demonstrates vision of 
20/20 right eye, and 20/50 left eye, corrected to 20/20 and 
20/40, respectively.  The pupils and ocular motility were 
reported as normal.  In addition, there is no indication of 
any inservice history cataracts.

In a December 1991 VA examination report, an eye examination 
showed that the veteran's optic fundi were benign, 
extraocular muscles were intact, and pupils were equal, 
round, and reactive to light.  In an October 1992 optometry 
consultation, the veteran's ocular health was noted to be 
good.  In May 1995, he sought treatment for diminished vision 
and a burning sensation.  The clinical assessment was chronic 
conjunctivitis and pterygium, both eyes.  In May 1995, he 
filed the current claim for bilateral eye cataracts.  

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that he has bilateral 
cataracts, are not supported by the record.  Specifically, 
there is no in-service evidence of an eye disorder of any 
kind and post-service medical evidence is negative for 
treatment for or diagnosis of cataracts.  Thus, the objective 
medical evidence of record does not show that bilateral 
cataracts are exhibited at this time.  Since, as previously 
discussed, service connection cannot be granted for a 
disability that is not currently manifested, the Board must 
find that the veteran has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual that 
service connection for bilateral cataracts could be granted 
and the claim for service connection is not well grounded and 
is therefore denied.

In conclusion, with respect to the claims which were found to 
be not well grounded (hiatal hernia, a pulmonary disorder, 
and hypertension), the Board notes that where a claim is not 
well grounded it is incomplete, and VA is obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his or her application.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the veteran of the necessary evidence in the claims 
form he completed, in its notice of rating decision and the 
statement and supplement statements of the case.  That 
discussion informed him of the types of evidence lacking, 
which he should submit for well grounded claims.  The Board 
has examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information which would render his claims 
plausible.  However, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

Finally, although the RO did not specifically state that it 
denied the veteran's claims on the basis that they were not 
well grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claim because the claim is 
not well grounded is not prejudicial to the veteran, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Further, the 
Veterans Claims Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Therefore, the Board finds that 
it is not necessary to remand the matter for the issuance of 
supplemental statements of the case concerning whether or not 
the claims are well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 
7-10.


ORDER

The claim for entitlement to an evaluation in excess of 10 
percent for hyperthyroidism with secondary anemia is denied.

Entitlement to service connection for a hiatal hernia is 
denied on the basis that the claim is not well grounded.

Entitlement to service connection for a chronic pulmonary 
disorder, claimed as breathing problems, is denied on the 
basis that the claim is not well grounded.

The claim for entitlement to service connection for an 
adjustment disorder is well grounded.  To this extent only, 
the appeal is granted.

Entitlement to service connection for hypertension is denied 
on the basis that the claim is not well grounded.

The claim for entitlement to service connection for 
costochondritis, claimed as chest pain, is well grounded.  To 
this extent only, the appeal is granted.

Entitlement to service connection for bilateral cataracts is 
denied on the basis that the claim is not well grounded.


REMAND

Initially, the Board determines that the veteran's claims for 
increased ratings for a pericardial cyst and for allergic 
rhinosinusitis are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991) by virtue of his statements 
that he has incurred an increase in his service-connected 
disabilities.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  In addition, because the 
claim of entitlement to service connection for an adjustment 
disorder and for costochondritis are well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
those claims as well.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Once a claim is well grounded, the Board has a duty to assist 
the veteran in the development of facts pertinent to his 
claim and ensure full compliance with due process.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.159 (1999).  This duty to assist involves obtaining 
potentially relevant medical reports.  Lind v. Principi, 3 
Vet. App. 493, 494 (1992) (federal agencies); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991) (private records); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (Social 
Security records).  It also includes a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Based on the current procedural posture of this case, the 
Board finds that additional development is needed with 
respect to the claims for increased ratings for a pericardial 
cyst and for allergic rhinosinusitis.  Specifically, during 
the development of these claims, the VA rating criteria for 
evaluating the respiratory system changed, effective October 
7, 1996.  See 38 C.F.R. §§ 4.96, 4.97 (1999).  In addition, 
the criteria for rating cardiovascular pathology also 
changed.  See 38 C.F.R. § 4.104 (1999).  These criteria need 
to be considered in determining the appropriate current 
evaluation to be assigned as of the dates of the new 
regulations and, as such, initial review by the RO is 
indicated.  Thus, a remand is necessary in order to correct a 
procedural or due process defect.  

Further, the Board notes that the veteran has not undergone 
VA examinations for nearly four years.  Therefore, the Board 
finds that appropriate respiratory and cardiovascular 
examinations are warranted at this time.  In addition, the 
Board finds that additional development is necessary to 
include a VA examination and an opinion regarding the 
existence of the medical causation between the veteran's 
adjustment disorder and costochondritis, and active duty 
service.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for a pericardial cyst, allergic 
rhinosinusitis, an adjustment disorder, 
and costochondritis not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claims.  If private treatment 
is reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  Thereafter (and whether additional 
documents are received or not), the 
veteran should be scheduled for the 
appropriate examinations.  Specifically, 
examinations should be undertaken to 
determine the current status of the 
veteran's service-connected pericardial 
cyst and allergic rhinosinusitis 
disabilities, and to evaluate whether a 
causal relationship exists between 
military service and an adjustment 
disorder and costochondritis.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiners for 
review.

With respect to the claims for an 
adjustment disorder, the appropriate 
examiner is asked to offer an opinion on 
whether the veteran's adjustment disorder 
is related to active military service.  
Further, the examiner is asked to 
specifically address whether the 
veteran's claimed anxiety and/or 
nervousness is related to his already 
service-connected hyperthyroid 
disability.  

Further, an appropriate examiner is 
requested to offer a medical opinion on 
whether the medical evidence indicates 
that the veteran is currently diagnosed 
with costochondritis and, if so, 
determine whether it is as likely as not 
related to his complaints of and 
treatment for costochondritis while on 
active duty.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an errs exists as 
a matter of law for failure to ensure 
compliance.  

5.  The RO should then readjudicate the 
issues of entitlement to higher 
evaluations for a pericardial cyst and 
for allergic rhinosinusitis, and 
entitlement to service connection for an 
adjustment disorder and for 
costochondritis.  In the event the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with supplemental statements of 
the case, to include the current 
cardiovascular and respiratory 
regulations, and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in these claims.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal

 



